
	
		I
		112th CONGRESS
		2d Session
		H. R. 6461
		IN THE HOUSE OF REPRESENTATIVES
		
			September 20, 2012
			Ms. Fudge introduced
			 the following bill; which was referred to the
			 Committee on Energy and
			 Commerce
		
		A BILL
		To prevent childhood obesity.
	
	
		1.Short titleThis Act may be cited as the
			 Measures to Prevent Childhood Obesity
			 Act of 2012.
		2.FindingsCongress finds the following:
			(1)Obesity is related
			 to more than 30 chronic conditions, including diabetes, cancer, cardiovascular
			 disease, and arthritis.
			(2)Obesity has become
			 a major health concern for millions of Americans, as 1 in 3 adults and nearly 1
			 in 5 children have obesity, according to the Centers for Disease Control and
			 Prevention.
			(3)Left unchecked,
			 nearly 50 percent of Americans will be obese by 2030, according to a recent
			 study.
			(4)Rates of obesity
			 among children and adolescents have nearly tripled since 1980, according to the
			 Centers for Disease Control and Prevention.
			(5)The Centers for
			 Disease Control and Prevention estimates that more than 75 percent of health
			 care costs are due to chronic conditions.
			(6)A
			 recent study conducted by researchers at Cornell University and Lehigh
			 University concluded that obesity accounts for nearly 21 percent of health care
			 costs in America.
			(7)Direct medical
			 spending on obesity could exceed $300,000,000,000 annually by 2018, according
			 to an analysis conducted by McKinsey and Company.
			(8)Obesity has become
			 a threat to national security and is the leading medical reason for applicants
			 failing to qualify for military service, according to a report issued by
			 Mission:Readiness.
			(9)A
			 report issued by the Trust for America’s Health concludes that reducing the
			 average body mass index by 5 percent in the United States could lead to more
			 than $29,000,000,000 in health care savings in five years.
			(10)Studies show that
			 an overweight or obese child or adolescent is significantly more likely to have
			 obesity as an adult.
			(11)Tracking,
			 measuring, and monitoring body mass index for children is vital in facilitating
			 a lifetime of healthy behaviors.
			(12)Body mass index
			 should be considered as a vital sign.
			3.Measures to
			 Prevent Childhood Obesity Act
			(a)Reporting of
			 Body Mass Index Information Requirement for children
				(1)In
			 generalSubsection (a) of
			 section 2125 of the Public Health Service Act (42 U.S.C. 300aa–25) is
			 amended—
					(A)by striking and at the end
			 of paragraph (3);
					(B)by striking the
			 period and adding , and at the end of paragraph (4); and
					(C)by adding at the
			 end the following new paragraph:
						
							(5)the age, gender, height, and weight of each
				person vaccinated to calculate the body mass index of such
				person.
							.
					(2)ReportingSubsection
			 (b) of such section is amended—
					(A)in paragraph (1)—
						(i)by
			 striking and at the end of subparagraph (B);
						(ii)by
			 redesignating subparagraph (C) as subparagraph (D); and
						(iii)by inserting after subparagraph (B) the
			 following new subparagraph:
							
								(C)the information recorded under subsection
				(a)(5), and
								;
				and
						(B)by adding at the
			 end the following new paragraph:
						
							(4)Each health provider shall also report to
				the relevant department of the State in which such health care provider
				practices the data collected under subsection
				(a)(5).
							.
					(b)Grants for Body
			 Mass Index data analysis
				(1)EstablishmentThe Secretary of Health and Human Services
			 (in this subsection referred to as the Secretary) may make
			 grants to not more than 20 eligible entities to analyze body mass index (in
			 this section referred to as BMI) measurements of children, ages
			 2 through 18.
				(2)EligibilityAn eligible entity for purposes of this
			 section is a State (including the District of Columbia, the Commonwealth of
			 Puerto Rico, and each territory of the United States) that has a statewide
			 immunization information system that—
					(A)has the capacity
			 to store basic demographic information (including date of birth, gender, and
			 geographic area of residence), height, weight, and immunization data for each
			 resident of the State;
					(B)is accessible to
			 doctors, nurses, other licensed health care professionals, and officials of the
			 relevant department in the State charged with maintaining health and
			 immunization records; and
					(C)has the capacity
			 to integrate large amounts of data for the analysis of BMI measurements.
					(3)Use of
			 fundsA State that receives a grant under this section shall use
			 the grant for the following purposes:
					(A)Analyzing the
			 effectiveness of obesity prevention programs and wellness policies carried out
			 in the State.
					(B)Purchasing new
			 computers, computer equipment, and software to upgrade computers to be used for
			 a statewide immunization information system.
					(C)The hiring and
			 employment of personnel to maintain and analyze BMI data.
					(D)The development
			 and implementation of training programs for health care professionals to aid
			 such professionals in taking BMI measurements and discussing such measurements
			 with patients.
					(E)Providing information to parents and legal
			 guardians in accordance with paragraph (5)(B).
					(4)Selection
			 CriteriaIn selecting
			 recipients of grants under this section, the Secretary shall give priority to
			 States in which a high percentage of public and private health care providers
			 submit data to a statewide immunization information system that—
					(A)contains immunization data for not less
			 than 20 percent of the population of such State that is under the age of 18;
			 and
					(B)includes data
			 collected from men and women who are of a wide variety of ages and who reside
			 in a wide variety of geographic areas in a State (as determined by the
			 Secretary).
					(5)ConditionsAs
			 a condition of receiving a grant under this section, a State shall—
					(A)ensure that BMI
			 measurements will be recorded for children ages 2 through 18—
						(i)on
			 an annual basis by a licensed physician, nurse, nurse practitioner, or
			 physicians assistant during an annual physical examination, wellness visit, or
			 similar visit with a physician; and
						(ii)in
			 accordance with data collection protocols published by the American Academy of
			 Pediatrics in the 2007 Expert Committee Recommendations; and
						(B)for each child in
			 the State for whom such measurements indicate a BMI greater than the 95th
			 percentile for such child’s age and gender, provide to the parents or legal
			 guardians of such child information on how to lower BMI and information on
			 State and local obesity prevention programs.
					(6)Reports
					(A)Reports to the
			 SecretaryNot later than 5 years after the receipt of a grant
			 under this section, the State receiving such grant shall submit to the
			 Secretary the following reports:
						(i)A
			 report containing an analysis of BMI data collected using the grant,
			 including—
							(I)the differences in
			 obesity trends by gender, disability, geographic area (as determined by the
			 State), and socioeconomic status within such State; and
							(II)the demographic
			 groups and geographic areas most affected by obesity within such State.
							(ii)A
			 report containing an analysis of the effectiveness of obesity prevention
			 programs and State wellness policies, including—
							(I)an analysis of the
			 success of such programs and policies prior to the receipt of the grant;
			 and
							(II)a discussion of
			 the means to determine the most effective strategies to combat obesity in the
			 geographic areas identified under clause (i).
							(B)Report to
			 Congress and Certain Executive AgenciesNot later than 1 year
			 after the Secretary receives all the reports required pursuant to subparagraph
			 (A), the Secretary shall submit to the Secretary of Education, the Secretary of
			 Agriculture, and to Congress a report that contains the following:
						(i)An
			 analysis of trends in childhood obesity, including how such trends vary across
			 regions of the United States, and how such trends vary by gender and
			 socioeconomic status.
						(ii)A description of any programs that—
							(I)the Secretary has determined significantly
			 lower childhood obesity rates for certain geographic areas in the United
			 States, including urban, rural, and suburban areas; and
							(II)the Secretary
			 recommends to be implemented by the States (including States that did not
			 receive a grant under this section).
							(7)Authorization of
			 AppropriationsThere are authorized to be appropriated to the
			 Secretary such sums as may be necessary to carry out this section for each of
			 fiscal years 2013 through 2018.
				
